DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2022/0101783; hereinafter Han), in view of Zhai (US 2020/0342797).
•	Regarding claims 1 and 17, Han discloses a display device (figures 1 and 3), comprising: 
a display panel (figure 3), 
wherein the display panel comprises: 
a first light-emitting element (one of elements 100 in figure 3 and ¶ 54) and 
a second light-emitting element (another of elements 100 in figure 3 and ¶ 54); and 
a first driver circuit (one of elements 100 in figure 3 and ¶ 54) and 
a second driver circuit (another of elements 100 in figure 3 and ¶ 54); 
wherein the first driver circuit is electrically connected to the first light-emitting element and configured to provide a first drive current to the first light-emitting element to control the first light-emitting element to emit light (¶ 54), and 
the second driver circuit is electrically connected to the second light-emitting element and configured to provide a second drive current to the second light-emitting element to control the second light-emitting element to emit light (¶ 54).
However, Han fails to disclose the details of average current values.
	In the same field of endeavor, Zhai discloses where at least at a maximum grayscale, an average current value of the first drive current is greater than an average current value of the second drive current (¶ 57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Han according to the teachings of Zhai, for the purpose of improving the lifetime of certain sub-pixels (¶ 57).
•	Regarding claims 2 and 10, Han, in view of Zhai, discloses everything claimed, as applied to claim 1.  Additionally, Han discloses where:
Claim 2:	each of the first driver circuit and the second driver circuit comprises a pulse-amplitude modulation circuit (element 002 in figure 1 and ¶ 54) and a pulse-width modulation circuit (element 001 in figure 1 and ¶ 54); 
	the pulse-amplitude modulation circuit of the first driver circuit is configured to control an amplitude of the first drive current based on an applied pulse-amplitude modulation data voltage Vdata_PAM (Data_A in figure 1 and ¶s 56 and 57), and
	the pulse-width modulation circuit of the first driver circuit is configured to control a pulse width of the first drive current based on an applied pulse-width modulation data voltage Vdata_PWM and a sweep signal V_SWEEP (Data_W and Vsweep in figure 1 and ¶s 56 and 57); 
	the pulse-amplitude modulation circuit of the second driver circuit is configured to control an amplitude of the second drive current based on an applied pulse-amplitude modulation data voltage Vdata_PAM (Data_A in figure 1 and ¶s 56 and 57), and 
	the pulse-width modulation circuit of the second driver circuit is configured to control a pulse width of the second drive current based on an applied pulse-width modulation data voltage Vdata_PWM and a sweep signal V_SWEEP (Data_W and Vsweep in figure 1 and ¶s 56 and 57).
Claim 10:	the pulse-amplitude modulation circuit in the first driver circuit is configured with a pulse-amplitude modulation data voltage Vdata_PAM(1) (Data_A in figure 1 and ¶s 56 and 57) and 
	the pulse-amplitude modulation circuit in the second driver circuit is configured with a pulse-amplitude modulation data voltage Vdata_PAM(2) (Data_A in figure 1 and ¶s 56 and 57), and 
	Vdata_PAM(1) and Vdata_PAM(2) are different (at least suggested by ¶s 54-56; where each pixel can be controlled to emit light with varying intensity under only pulse amplitude control).
•	Regarding claims 15 and 16, Han, in view of Zhai, discloses everything claimed, as applied to claim 1.  However, Han fails to disclose the additional details of the light-emitting elements.
	In the same field of endeavor, Zhai discloses where: 
Claim 15:	a light-emitting area of the first light-emitting element is greater than a light-emitting area of the second light-emitting element (¶ 57). 
Claim 16:	the average current value of the first drive current is inversely proportional to the light-emitting area of the first light-emitting element (¶ 57), and 
	the average current value of the second drive current is inversely proportional to the light-emitting area of the second light-emitting element (¶ 57).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Han according to the teachings of Zhai, for the purpose of improving the lifetime of certain sub-pixels (¶ 57).

Claims 3, 4, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Zhai, and further in view of Yamashita et al (US 2004/0207614; hereinafter Yamashita).
•	Regarding claims 3, 4, 7-9, and 13, Han, in view of Zhai, discloses everything claimed, as applied to claim 2.  Additionally, Han discloses where:
Claim 7:	the display panel further comprises: 
	a third light-emitting element (yet another of elements 100 in figure 3 and ¶ 54) and 
	a third driver circuit (yet another of elements 100 in figure 3 and ¶ 54), 
	the third driver circuit is electrically connected to the third light-emitting element (¶ 54); 
	the third driver circuit comprises the pulse-amplitude modulation circuit and the pulse-width modulation circuit (elements 002 and 001 in figure 1 and ¶ 54); 
	the pulse-amplitude modulation circuit of the third driver circuit is configured to control the amplitude of the drive current based on the applied pulse-amplitude modulation data voltage Vdata_PAM (Data_A in figure 1 and ¶s 56 and 57), and 
	the pulse-width modulation circuit of the third driver circuit is configured to control the pulse width of the drive current based on the applied pulse-width modulation data voltage Vdata_PWM and the sweep signal V_SWEEP (Data_W and Vsweep in figure 1 and ¶s 56 and 57). 
However, Han, in view of Zhai, fails to disclose the details of sweep signals.
	In the same field of endeavor, Yamashita discloses where:
Claim 3:	the first driver circuit and the second driver circuit satisfy that ΔV_SWEEP(1) / Δt_SWEEP(1) < ΔV_SWEEP(2) / Δt_SWEEP(2); and ΔV_SWEEP(1) / Δt_SWEEP(1) and ΔV_SWEEP(2) / Δt_SWEEP(2) are a changing rate of the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the first driver circuit with time and a changing rate of the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the second driver circuit with time, respectively (figure 9 and ¶ 123). 
Claim 4:	the first driver circuit and the second driver circuit satisfy that Δt_SWEEP(1) > Δt_SWEEP(2); and Δt_SWEEP(1) and Δt_SWEEP(2) are a duration within which the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the first driver circuit changes and a duration within which the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the second driver circuit changes, respectively (figure 9 and ¶ 123).
Claim 7:	the first driver circuit, the second driver circuit and the third driver circuit satisfy that ΔV_SWEEP(1) / Δt_SWEEP(1) < ΔV_SWEEP(2) / Δt_SWEEP(2) < ΔV_SWEEP(3) / Δt_SWEEP(3); wherein ΔV_SWEEP(1) / Δt_SWEEP(1), ΔV_SWEEP(2) / Δt_SWEEP(2) and ΔV_SWEEP(3) / Δt_SWEEP(3) are a changing rate of the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the first driver circuit with time, a changing rate of the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the second driver circuit with time and a changing rate of the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the third driver circuit with time, respectively (figure 9 and ¶ 123).
Claim 8:	the first driver circuit, the second driver circuit and the third driver circuit satisfy the following: Δt_SWEEP(1) > Δt_SWEEP(2) > Δt_SWEEP(3) and Δt_SWEEP(1) − Δt_SWEEP(2) > Δt_SWEEP(2) − Δt_SWEEP(3); and Δt_SWEEP(1), Δt_SWEEP(2) and Δt_SWEEP(3) are a duration within which the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the first driver circuit changes, a duration within which the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the second driver circuit changes and a duration within which the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the third driver circuit changes, respectively (figure 9 and ¶ 123).


Claim 9:	the first light-emitting element is a red light-emitting element (figure 9 and ¶ 123), 
	the second light-emitting element is a green light-emitting element (figure 9 and ¶ 123), and 
	the third light-emitting element is a blue light-emitting element (figure 9 and ¶ 123).
Claim 13:	the sweep signal V_SWEEP is a ramp signal (figure 9 and ¶ 123).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Han, as modified by Zhai, according to the teachings of Yamashita, for the purpose of enabling the adjustment of the white balance of a display without altering data voltages (¶ 123).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han, in view of Zhai, and further in view of Wu et al (US 2007/0052632; hereinafter Wu).
•	Regarding claim 5, Han, in view of Zhai, discloses everything claimed, as applied to claim 2.  However, Han, in view of Zhai, fails to disclose the details of the sweep voltages.
	In the same field of endeavor, Wu discloses where the first driver circuit and the second driver circuit satisfy that ΔV_SWEEP(1) < ΔV_SWEEP(2); and ΔV_SWEEP(1) and ΔV_SWEEP(2) are a maximum voltage difference of the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the first driver circuit and a maximum voltage difference of the sweep signal V_SWEEP configured for the pulse-width modulation circuit in the second driver circuit, respectively (figure 5 and ¶s 23 and 24).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Han, as modified by Zhai, according to the teachings of Wu, for the purpose of compensating for the luminous characteristics of a display (¶ 24).

Allowable Subject Matter
Claims 6, 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 6, where “the first driver circuit and the second driver circuit satisfy that ΔVdata_PWM (1)<ΔVdata_PWM (2)”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
b.	In claim 11, where “the first driver circuit and the second driver circuit satisfy that (Vdata_PAM(1) − VDD_PAM(1))^2 > (Vdata_PAM(2) − VDD_PAM(2))^2”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
c.	In claim 12, where “the first driver circuit and the second driver circuit satisfy that ΔV_SWEEP / Δt_SWEEP (1 ) <ΔV_SWEEP / Δt_SWEEP (2) and (Vdata_PAM(1) − VDD_PAM(1))^2 > (Vdata_PAM(2) − VDD_PAM(2))^2”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
d.	In claim 14, where “each of the pulse-amplitude modulation circuit and the pulse-width modulation circuit comprises an initialization unit, a data write unit, a threshold compensation unit, a light emission control unit, a storage capacitor and a drive transistor” and the specific combination thereof, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        09/26/2022